[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Cheryl Domenech, age 34, whose maiden name was Cheryl Leavenworth, and the defendant, Alfred Domenech, Jr., age 41, were married in New Milford, Connecticut on August 10, 1991. This is the first marriage for the plaintiff and the third marriage for the defendant. There are no children from this marriage CT Page 14243 although the defendant has two daughters from a prior union.
The plaintiff met the defendant when she was eighteen years of age and lived with him for three years prior to marriage. The parties separated in June 1994. The marriage has broken down irretrievably. A major problem in the early part of the marriage was the conflict over the defendant second daughter who resided with the parties. There were arguments and conflicts until this child returned to her mother. There was physical abuse as well as emotional abuse by the defendant. The plaintiff does not want a divorce but realizes that the marriage is irretrievably broken down.
The plaintiff is employed as a hairdresser and part-time waitress earning $209.14 plus tips of approximately $50.00 per week and the defendant is employed as a parts manager earning $1,000.00 per week. Neither party has any significant savings and there is no real estate. The plaintiff has a 91 Volkswagen valued at $6,500.00 with a loan balance of $3,940.00.
Based upon the evidence, the cause of the breakdown, the age of the parties and their respective earning abilities, the court finds that the marriage has broken down irretrievably and that the following orders should enter:
1. A decree of dissolution based upon irretrievable breakdown.
2. The 1991 Volkswagen Jetta is awarded to the Plaintiff who shall indemnify and hold the defendant harmless from the loan thereon.
3. Each party is to be responsible for the respective debt on their affidavits.
4. The defendant shall pay to the plaintiff the sum of $450.00 representing the insurance payment on her medical bill and $625.00 as a return of post-separation "anniversary" money divided as a show of good faith reconciliation.
5. The defendant shall pay the plaintiff $100.00 per week in alimony for one year.
6. The defendant shall pay the sum of $1,500.00 to the plaintiff for attorney's fees at the rate of $100.00 per month commencing January 15, 1996 and monthly thereafter. CT Page 14244
7. The plaintiff may take a change of name to Cheryl Ann Leavenworth.
Judgment may enter accordingly.
PICKETT, J.